   4:19-cv-03115-JMG-MDN Doc # 19 Filed: 10/20/20 Page 1 of 2 - Page ID # 47




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

ROBBIN STEWART,

                      Plaintiff,                                      4:19CV3115

       vs.
                                                                       ORDER
LISA J. HOGGINS,

                      Defendant.


       This matter is before the Court on Defendant’s Motion to Compel Initial and Expert
Disclosures (Filing No. 18) pursuant to Rule 26(a)(1) and (a)(2) of the Federal Rules of Civil
Procedure and the Court’s Case Progression Order (Filing No. 9) dated February 19, 2020.
Counsel for Defendant filed an Affidavit with the Motion explaining that Plaintiff, pro se, has
not served any initial mandatory disclosures, which were due on April 8, 2020, or made any
expert witness disclosures, which were due on July 17 and August 17, 2020, pursuant to the Case
Progression Order. Plaintiff also did not appear for the telephonic status conference on August
24, 2020, set in the Case Progression Order.       (Filing No. 17).    Subsequently, counsel for
Defendant sent Plaintiff a letter and email on August 25, 2020. Plaintiff responded to defense
counsel’s email the same day and called defense counsel on August 26, 2020, wherein the parties
discussed Plaintiff’s “intentions with respect to case progression.” Defense counsel emailed
Plaintiff again on September 1, 2020, but has not received any communications from Plaintiff
after their August 26, 2020, telephone call. As a result, Defendant filed the instant motion to
compel on September 29, 2020. Plaintiff did not respond to this motion.
       Under the circumstances, the Court finds Defendant’s motion should be granted as to
mandatory initial disclosures. However, the Court will not compel Plaintiff to serve expert
disclosures. The deadlines to serve expert disclosures and file Daubert motions, as well as the
deposition and written discovery deadlines, have all expired. Plaintiff did not meet the deadline
to identify experts or serve expert reports and has not asked for an extension to do so. The Court
will therefore consider Plaintiff to be proceeding without expert witnesses. Upon consideration,
4:19-cv-03115-JMG-MDN Doc # 19 Filed: 10/20/20 Page 2 of 2 - Page ID # 48




   IT IS ORDERED:

   1. Defendant’s Motion to Compel Initial and Expert Disclosures (Filing No. 18) is
      granted, in part. Plaintiff shall serve initial mandatory disclosures upon Defendant on
      or before November 2, 2020.
   2. Plaintiff is notified that failure to serve initial disclosures by November 2, 2020, or
      failure to appear at the telephone conference set on November 6, 2020, at 11:00 a.m.,
      may result in appropriate sanctions, including a recommendation that this case be
      dismissed for failure to comply with Court orders and failure to prosecute.


   Dated this 20th day of October, 2020.

                                               BY THE COURT:


                                               s/ Michael D. Nelson
                                               United States Magistrate Judge
